Citation Nr: 1610160	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  14-27 713	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke, to include as due to exposure to herbicides.

2.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.

3.  Entitlement to service connection for a heart disability, to include as due to exposure to herbicides.

4.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

5.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	Stacey-Rae  Simcox, Attorney at Law
ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who retired from active duty in January 1979, after 27 years of service beginning in December 1952.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  These matters were originally before the Board on appeal from a July 2013 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, the Board issued a decision denying these claims on appeal (in addition to denying other claims then on appeal).  The Veteran appealed the Board's decision, in part, to the Court.  In November 2015, the Court issued an Order granting a November 2015 Joint Motion for Partial Remand (Joint Motion) by the parties, vacating the Board decision with respect (only) to the issues listed above, and remanding the matter to the Board for further action consistent with the Joint Motion).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion identifies concerns in this case that shall be remedied with a remand for additional development of the evidence at the AOJ.

The Joint Motion notes that the June 2013 VA medical opinions addressing the etiological questions featured in the Veteran's stroke and heart disability claims are inadequate inasmuch as they failed to note and consider the Veteran's documented treatment in service for high cholesterol and prescription of 'diet therapy' (noted by the Joint Motion in a November 1978 service treatment record (STR), with the Board's latest review also noting high triglycerides reported in an August 1972 STR).  The Joint Motion explained that the VA opinion's omission was significant because the opinion stated that a risk factor for the Veteran's Coronary Artery Disease (CAD) was hyperlipidemia; the Board observes that hyperlipidemia is noted in the Veteran's STRs.  The Joint Motion also noted that the June 2013 VA medical opinions "did not fully describe Appellant's conditions or identify the current symptoms and diagnoses associated with his conditions."  The Board finds that the most appropriate action at this time, to ensure compliance with the terms of the Joint Motion, is to remand for VA examinations to secure medical opinions addressing the pertinent etiological questions with attention to the medical history in service and description of the current conditions, symptoms, and diagnoses as discussed by the Joint Motion.

Regarding diabetes, prostate cancer, and ED, the Joint Motion explains that the Board must consider whether further development, specifically including additional medical opinion evidence, is warranted in light of pertinent details of the Veteran's medical history in service.  The Joint Motion noted that the Veteran's STRs document treatment for a urinary tract infection in September 1967, "chronic prostatitis" in January 1973, groin pain in November 1978 (with the Board's latest review also noting various other dates of documented urinary tract symptoms and treatment in the STRs) and high cholesterol in November 1978 (with the Board's latest review further noting high triglycerides reported in an August 1972 STR).  The Joint Motion noted that the May 2013 VA examination report regarding the Veteran's prostate cancer and its etiology did not fully address these potentially pertinent details of the Veteran's in-service medical history.  The Joint Motion further noted that there was no medical opinion of record otherwise addressing the significance of these potentially pertinent medical findings in service.  The Board finds that the most appropriate action at this time, to ensure compliance with the terms of the Joint Motion, is to remand for VA examinations to secure medical opinions addressing the etiological questions presented.

Furthermore, the Veteran has alleged exposure to herbicides in Thailand through their use at the base perimeter (as noted in a Memorandum for the Record - Herbicides in Thailand).  In a January 2016 brief, the Veteran's attorney noted that "[t]he regional office requested additional information from [the Veteran] during their initial review of his claim," and noted that "when he failed to respond[,] the Regional Office (RO) determined that they did not have enough information to send to the Joint Services Research Center (JSRRC)."  The attorney describes that the Veteran "was unable to provide the regional office with the requested information because of his memory loss; however through recent research efforts we have been able to uncover the required evidence to prove his exposure to herbicides."  The attorney discusses that the Veteran's unit "served on Udorn RTAB as well as Nakon Phanom Royal Thailand Airforce Base (RTAB)" and asserts that "[h]is MOS also indicates perimeter work as well as consistent road travel between these two bases."  The attorney notes that "Udorn RTAB and Nakon Phanom RTAB are listed as [] bases where herbicides were sprayed," and notes that the Veteran "served in Thailand from January 1969 to January 1970, assigned to Charlie Company, 809th Engineer Battalion (Construction) as the company Supply Sergeant."  The attorney asserts that "[t]he veteran's duties must have put him near the base perimeter as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence."  The Veteran's attorney submitted a new December  2015 written witness statement seeking to "demonstrate[] that [the Veteran] likely made multiple perimeter contacts weekly during his 13-month tour in Thailand."

VA has developed specific evidentiary procedures to verify whether a Veteran was exposed to herbicides in locations other than Vietnam.  M21-1, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q), was adopted for application when a Veteran alleges exposure to herbicides in Thailand.  It directs, in pertinent part, that if a Veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs) as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, then herbicide exposure is to be conceded.  Id.  If herbicide exposure cannot be conceded based upon the facts described above, a copy of the Compensation and Pension (C&P) Service's "Memorandum for the Record" is to be placed in the Veteran's claims file and the Veteran is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure.  If the Veteran fails to furnish the requested information, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id.

If the Veteran furnishes the requested information within 30 days, the information is to be reviewed along with the other evidence of record (including the "Memorandum for the Record") and a determination is to be made whether herbicide exposure can be established.  If such exposure cannot be established and the Veteran has not provided sufficient information to permit a search by the JSRRC, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id.  However, if herbicide exposure cannot otherwise be established and the Veteran has provided sufficient information to permit a search by the JSRRC, a request is to be sent to the JSRRC for verification of herbicide exposure.  Id.

As discussed in the Board's October 2014 decision, the AOJ sought verification of the Veteran's claimed exposure pursuant to VA's Adjudication Procedure Manual provisions.  After repeat attempts to secure from the Veteran more detailed information regarding the circumstances of his alleged exposure to herbicides (e.g., time frame, nature of his duties that resulted in exposure, and location) and his failure to provide such details, it was determined that the information was insufficient to send to U.S. Army and Joint Services Records Research Center (JSRRC) for verification or to conduct further research regarding such exposure.  In July 2013, the AOJ issued a formal finding on lack of information required to verify that the Veteran meets the criteria for presumptive or factual exposure to Agent Orange / tactical herbicides.

As compliance with the Joint Motion in this case otherwise requires a remand to the AOJ for additional development, and as the Veteran's new representative has now submitted pertinent details and new evidence pertaining to the Veteran's alleged exposure to herbicides (noting that the Veteran's declining health and dementia had prevented him from previously providing such information himself), the Board finds that further development must now be undertaken to determine whether or not the Veteran was indeed exposed to herbicides in Thailand.

The January 2016 brief by the Veteran's attorney additionally asserted that further consideration of potential requests for JSRRC research of the Veteran's alleged herbicide exposure in Thailand should consider the Veteran's complete 12-month period of service in Thailand rather than requiring specification of a 60 day window.  Given the holding of the Court in Gagne v. McDonald, 27 Vet. App. 397, 403 (2015), the Veteran's attorney appears to be correct.  In Gagne, the Court indicated that limiting a request for records to a 60 day window was simply an effort to ease the workload of JSRRC employees tasked with searching records, and did not establish a search would be futile, or that the records do not exist or are not in the custodian's possession.  Consequently, unless the available information is otherwise insufficient for such development, the AOJ must submit a request to JSRRC for a search to verify herbicide exposure, to include multiple requests, each covering a different 60-day period, if necessary.  See Gagne v. McDonald, 27 Vet. App. 397, 403 (2015); see also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  This search should cover any exposure during any service at Udorn and Nakon Phanom Royal Thailand Airforce Bases (RTAFB) from January 1969 to January 1970, distinguishing any indicated exposure to tactical herbicides and commercial herbicides.  Documentation of such requests and the responses from JSRRC should be associated with the file.

Furthermore, the January 2016 brief from the Veteran's attorney asserts that the Veteran's transportation to Thailand featured stop-overs in Vietnam such that the Veteran would be entitled to a presumption of tactical herbicide exposure.  In support of this contention, the January 2016 brief is accompanied by documentation added to the record seeking to demonstrate that military chartered flights in and out of Thailand during the Vietnam War featured stopovers in Vietnam.  During the processing of this remand, the AOJ shall have the opportunity to consider the newly submitted evidence in connection with readjudication of the claims remaining on appeal.
Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should review the expanded record (including the new statements and documentation submitted by the Veteran's attorney in January 2016) and identify the available information concerning approximate dates, location, and nature of his alleged exposure to herbicides (including Agent Orange or other tactical herbicide agents, or commercial herbicides in Thailand).

The AOJ should note the January 2016 statements of the Veteran's attorney concerning details of the Veteran's service: (a) that the Veteran's unit "served on Udorn RTAB as well as Nakon Phanom Royal Thailand Airforce Base (RTAB)"; (b) that "Udorn RTAB and Nakon Phanom RTAB are listed as [] bases where herbicides were sprayed"; (c) that the Veteran "served in Thailand from January 1969 to January 1970, assigned to Charlie Company, 809th Engineer Battalion (Construction) as the company Supply Sergeant"; and (d) that the attorney believes that "[h]is MOS also indicates perimeter work as well as consistent road travel between these two bases."

Thereafter, the AOJ should request from the C&P Service a review of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested at a location where and when the Veteran was stationed at the location.  If exposure is not verified by the request to C&P, verification should further be sought from JSRRC.  The AOJ should forward a list of the Veteran's service dates and duty locations as well his contentions regarding the nature of his exposure to herbicides in service to JSRRC and request verification of his exposure to herbicides (distinguishing any indicated exposure to tactical herbicides from exposure to commercial herbicides).  The AOJ must submit as many requests to the JSRRC as are necessary to cover the period from January 1969 to January 1970, for a determination of whether the Veteran was exposed to the claimed herbicides.

The results of this development should be stated in a memorandum for the record.

If the information is insufficient, or if the Veteran does not timely respond to a necessary inquiry regarding his alleged exposure, the AOJ should forward the case to a JSRRC coordinator for a formal finding [for the record] that the information provided is insufficient to verify the Veteran's exposure to herbicides in service.

2.  After the development sought above is completed, the AOJ should arrange for the Veteran to be examined by an appropriate physician (or physicians) to determine the nature and likely etiology of his stroke and heart disabilities on appeal, and in particular whether or not either is related to his military service.  (In the event that he is unable or fails to report for the scheduled VA examination, the claims file should nevertheless be forwarded to an appropriate specialist and the requested medical opinion should be prepared on the basis of the information of record.)  The record (to include this remand) must be reviewed by the examiner(s) in conjunction with the examination(s).  If the AOJ determines that the Veteran was exposed to tactical herbicides during service, this information must be specifically brought to the attention of the VA examiner.

Based on examination of the Veteran and review of the record, the examiner(s) should provide an opinion that responds to the following:

(a) Please fully identify and describe each diagnosis and symptom of heart disability found in the Veteran.

(b) For each heart disability entity diagnosed, is it at least as likely as not (a 50 percent or greater probability) that the heart disease had onset during, was caused during, or is otherwise etiologically related to his military service or any event (or exposure) therein?  In answering this question, please specifically address the in-service medical history discussed by the Joint Motion in this case featuring in-service treatment for high cholesterol (noted in various service treatment records) including the in-service prescription of 'diet therapy.'

(c) Please fully identify and describe each diagnosis and symptom/residual directly associated with the Veteran's history of stroke.

(d) For each diagnosed entity directly associated with the Veteran's history of stroke, is it at least as likely as not (a 50 percent or greater probability) that the disability had onset during, was caused during, or is otherwise etiologically related to his military service or any event (or exposure) therein?  In answering this question, please specifically address the in-service medical history discussed by the Joint Motion in this case featuring in-service treatment for high cholesterol (noted in various service treatment records) including the in-service prescription of 'diet therapy.'

The examiner must explain the rationale for all opinions.

3.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of the Veteran's diabetes mellitus, and in particular whether or not it is related to his military service.  (In the event that the Veteran is unable or fails to report for the scheduled VA examination, the claims file should be forwarded to an endocrinologist for the requested medical opinion to be prepared solely based on review of the record.)  The entire record (to include this remand) must be reviewed by the examiner/consulting provider.  If the AOJ determines that the Veteran was exposed to tactical herbicides during service, this information must be specifically brought to the attention of the examiner.

Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes was caused during or is otherwise etiologically related to his military service or any event (or exposure) therein?  In answering this question, please specifically address the in-service medical history discussed by the Joint Motion in this case featuring treatment in service for high cholesterol (noted in various service treatment records including in November 1978) including the in-service prescription of 'diet therapy.'

The examiner must explain the rationale for all opinions.

4.  The AOJ should arrange for the Veteran to be examined by an appropriate physician (or physicians) to determine the nature and likely etiology of his prostate cancer and his ED, and in particular whether or not either is related to his military service.  (If the Veteran is unable or fails to report for the scheduled VA examination, the claims file should be forwarded to an appropriate specialist and the requested medical opinion should be prepared based on review of the record.)  If the AOJ determines that the Veteran was exposed to herbicides during service, this information must be specifically brought to the attention of the VA examiner.

Based on examination of the Veteran and review of the record, the examiner(s) should provide an opinion that responds to the following:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's prostate cancer had onset during, was caused during, or is otherwise etiologically related to his military service or any event (or exposure) therein?  In responding to this question, please specifically address the medical history discussed by the Joint Motion featuring treatment in service for a urinary tract infection in September 1967, "chronic prostatitis" in January 1973, groin pain in November 1978 (with STRs from various other dates indicating similar/related problems), and high cholesterol (noted in various service treatment records including in November 1978).

(b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's loss of use of creative organ had onset during, was caused during, or is otherwise etiologically related to his military service or any event (or exposure) therein?  In the response to this question, please specifically address the medical history discussed by the Joint Motion featuring treatment in service for a urinary tract infection in September 1967, "chronic prostatitis" in January 1973, groin pain in November 1978 (with STRs from other dates indicating similar/related problems), and high cholesterol (noted in various service treatment records including in November 1978).

The examiner must explain the rationale for all opinions.

5.  Thereafter, the AOJ should review the expanded record (to include the evidence submitted in January 2016 seeking to demonstrate that military chartered flights in and out of Thailand during the Vietnam War featured stopovers in Vietnam and presumptive exposure to tactical herbicide agents).  The AOJ should undertake any other development suggested by the expanded record.  The AOJ should then review the record and readjudicate the claims on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



